







Exhibit 10.2




THE NEPTUNE SOCIETY, INC.

LOAN AGREEMENT

This Loan Agreement (this “Agreement”) is dated February 2, 2005 by and between
The Neptune Society, Inc., a Florida corporation (the “Corporation”) and
Brooklyn Holdings LLC, a Nevis limited liability company (“Lender”).  The
Corporation and Lender are collectively referred to herein as the “parties” and
each a “party.”  

RECITALS

A.

The Corporation and Lender are parties to a Debenture Purchase Agreement dated
June 18, 2004, pursuant to which the Corporation issued certain securities to
Lender (the “Debenture Purchase Agreement”).

B.

The Corporation issued to Lender pursuant to the Debenture Purchase Agreement a
Convertible Debenture dated June 18, 2004 in the initial principal amount of
$6,000,000 due June 18, 2014 (the “Debenture”).

C.

Pursuant to the Debenture Purchase Agreement, the following security agreements
were executed and delivered to Lender: (i) that certain security agreement by
and between the Corporation and Lender dated June 18, 2004; (ii) that certain
security agreement by and between Neptune Management Corp. and Lender dated June
18, 2004; (iii) that certain security agreement by and between Neptune Society
of America, Inc. and Lender dated June 18, 2004; (iv) that certain security
agreement by and between Heritage Alternatives, Inc. and Lender dated June 18,
2004; and (v) that certain security agreement by and between Trident Society,
Inc. and Lender dated June 18, 2004 (collectively, the “Debenture Security
Agreements”).

D.

The Corporation desires to borrow an additional $3,000,000 from Lender for
general working capital purposes or to make payments to an executive officer in
connection with a separation agreement (the “Loan”), and Lender desires to
advance such sum to the Corporation for such purposes.

NOW, THEREFORE, in consideration of the above and the mutual promises
hereinafter set forth, the parties hereto agree as follows:

1.

AGREEMENT TO SELL AND PURCHASE  

1.1

Sale and Purchase.  Subject to the terms and conditions hereof, at the Closing
(as defined in Article 3 below), the Lender agrees to make a single advance to
the Corporation under the Loan in the amount of Three Million Dollars
($3,000,000) (the “Principal Amount”), and the Corporation agrees to borrow the
Principal Amount under the terms set forth in this Agreement.

1.2

Note.  The indebtedness under the Loan will be evidenced by a secured promissory
note (the "Note"), due February 2, 2010 (the “Due Date”), issued by the
Corporation in the Principal Amount.  The Note will be in the form of the Note
attached hereto as Exhibit A.

2.

LOAN FEE PAYABLE IN ARREARS

In consideration for making the Loan, the Corporation agrees, upon repayment of
the entire Principal Amount of the Loan, to pay the Lender, or in the event that
the Note is transferred or assigned, the holder of such Note (the “Holder”), a
loan fee equal to three and one-half percent (3.5%) per annum, calculated, as
simple interest, on the unpaid balance of the Principal Amount (the “Loan Fee”).
 No interest or loan fees shall accrue on the Loan Fee payable under this
Agreement.  For greater certainty, the Loan Fee to be accrued during each twelve
month period after the date of issuance will be equal to $105,000 per twelve
month period, assuming that none of the Principal Amount has been repaid, and
the total accrued Loan Fee payable on the Due Date will be $525,000, payable
upon repayment of the entire Principal Amount of the Loan, assuming that none of
the Principal Amount was prepaid.

3.

CLOSING; CONDITIONS TO CLOSING

3.1

The closing of the transactions contemplated under this Agreement (the
“Closing”) shall take place at such place as the Corporation and Lender may
mutually agree on February 2, 2005 or such other date as the Corporation and
Lender may mutually agree (the “Closing Date”).

3.2

At, or prior to the Closing, upon and in consideration of the transactions
contemplated under this Agreement, the Parties agree as follows:

(a)

the Corporation will execute and deliver to Lender the Note;

(b)

Neptune Society of America, Inc., Neptune Management Corp., Heritage
Alternatives, Inc. and Trident Society, Inc. (collectively referred to as the
“Subsidiaries”) will execute and deliver to Lender guarantee agreements, in form
satisfactory to Lender, guaranteeing the indebtedness, liabilities and
obligations of the Corporation under the Note (the “Guarantees”);

(c)

the Corporation and the Subsidiaries will execute and deliver to Lender security
agreements, in form satisfactory to Lender, securing payment of their
indebtedness, liabilities and obligations under the Note and the Guarantees,
respectively, and granting to Lender a second priority security interest in all
of the Corporation’s and the Subsidiaries’ property now owned or hereafter
acquired (the “Security Agreements”);

(d)

Lender shall wire the Principal Amount (the “Escrow Funds”) into escrow to be
held by Brent Lokash Law Corporation, as escrow agent (the “Escrow Agent”), and
shall have instructed Escrow Agent to release the Escrow Funds to the
Corporation upon the Closing, such funds to represent Lender’s funding of the
Principal Amount;

(e)

The Corporation shall have complied with all of its covenants and agreements
contained in this Agreement and all representations and warranties of the
Corporation contained in this Agreement shall be true in all material respects;

(f)

The Corporation shall have furnished to Lender, in form satisfactory to Lender,
executed authorizations by the Board of Directors of the Corporation and the
Subsidiaries approving and authorizing the transactions contemplated by this
Agreement;

(g)

The Corporation shall have furnished to Lender, in form satisfactory to Lender,
executed officers’ certificates of the Corporation and the Subsidiaries in
connection with the transactions contemplated by this Agreement (collectively,
the “Officers’ Certificates”); and

(h)

Holder shall have received an opinion of Florida legal counsel for the
Corporation, in form and substance reasonably acceptable to Holder, related to
the transactions contemplated by this Agreement.

4.

REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

The Corporation hereby represents and warrants to Lender as of the Closing Date,
as follows:

4.1

Organization, Good Standing, Qualification and Power and Authority.  The
Corporation is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida.  The Subsidiaries are
corporations duly organized, validly existing and in good standing under the
laws of the State of California.  The Corporation and each of the Subsidiaries
have all requisite corporate power and authority to execute and deliver this
Agreement, the Note, the Guarantees, the Security Agreements and the other
agreements, instruments and documents contemplated to be executed and delivered
by them pursuant to this Agreement (this Agreement, the Note, the Guarantees,
the Security Agreements and such other agreements instruments and documents
hereinafter collectively referred to as the “Transaction Documents”) and to
carry out the other provisions of the Transaction Documents.  

4.2

Capitalization.  All issued and outstanding shares of the common stock of the
Corporation have been duly authorized and validly issued and are fully paid and
non-assessable.  The issued and outstanding capital stock of the Corporation and
the Subsidiaries immediately prior to the Closing is set forth in Schedule A
attached hereto.  Except as set forth in Schedule A, there are no outstanding
(or deemed outstanding) options, warrants, convertible Notes, convertible
instruments, agreements or other rights to purchase or otherwise acquire upon
conversion, exchange or otherwise from the Corporation or the Subsidiaries any
of their securities.  

4.3

Authorization; Binding Obligations.  All corporate action on the part of the
Corporation and each Subsidiary, their officers, directors and shareholders
necessary for the authorization of the Transaction Documents and the performance
of all of its obligations thereunder and for the authorization, sale, issuance
and delivery of the Note have been taken or will be taken prior to the Closing.
 The Transaction Documents will, once executed, constitute, valid, legal and
binding obligations of the Corporation or each Subsidiary, as the case may be,
enforceable in accordance with their terms, except to such limitations as may
result from any applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the enforcement of creditors’ rights
generally.  

4.4

No Real Property.  Neither the Corporation nor any Subsidiary owns any interest
in real estate, except properties leased or rented by the Corporation and the
Subsidiaries in the ordinary course of its business.

4.5

Consents and Approvals.  Except as may be required by the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, as amended, no filings
with, notices to, or approvals of any governmental or regulatory body are
required to be obtained or made by the Corporation or the Subsidiaries in
connection with the consummation of the transactions contemplated hereby.

4.6

No Violations.  The execution and delivery of the Transaction Documents and the
performance by the Corporation and the Subsidiaries, as the case may be, of
their obligations hereunder and thereunder (a) do not and will not conflict with
or violate any provision of the Corporation’s or such Subsidiary’s Articles of
Incorporation or bylaws; and (b) do not and will not (i) conflict with or result
in a material breach of the terms, conditions or provisions of; (ii) constitute
a material default under; (iii) result in the creation of any material
encumbrance upon the capital stock or assets of the Corporation or such
Subsidiary pursuant to; (iv) give any third party the right to modify, terminate
or accelerate any obligation under; (v) result in a violation of; or (vi)
require any authorization, consent, approval, exemption or other action by or
notice to any court or administrative or governmental body or other third party
pursuant to; any law, statute, rule or regulation, or any material agreement, or
instrument or any order, judgment or decree, to which the Corporation or such
Subsidiary is subject or by which any of its assets are bound, except where such
performance or obligation may not reasonably be expected to have a material
adverse effect on the business, operations or financial condition of the
Corporation or such Subsidiary.

4.7

SEC Reports.  Except as disclosed in one or more of the Corporation’s reports
previously filed with the SEC (each, an “SEC Report”), the business of the
Corporation and each Subsidiary has been conducted in compliance with all
applicable laws and regulations of governmental authorities, except for such
violations that have been cured or that, individually or in the aggregate, may
not reasonably be expected to have a material adverse effect on the business,
operations, financial condition or prospects of the Corporation or such
Subsidiary.  Neither the real or personal properties owned, leased, operated or
occupied by the Corporation or such Subsidiary, nor the use, operation or
maintenance thereof (i) violates any applicable laws, or regulations of any
government or governmental authorities, or (ii) violates any restrictive or
similar covenant, agreement, commitment, understanding or arrangement, except
where such violation may not reasonably be expected to have a material adverse
effect on the business, operations or financial condition of the Corporation or
such Subsidiary.

4.8

Licenses; Permits; Related Approvals.  The Corporation and each of the
Subsidiaries possess all licenses, permits, consents, approvals, authorizations,
qualifications, and orders (hereinafter collectively referred to as "Permits")
of all governments and governmental authorities legally required to enable the
Corporation or such Subsidiary to conduct its business in all jurisdictions in
which such business is conducted (including without limitation all federal,
state and local Permits relating to the operation of funeral homes, crematoriums
and related operations included in the Corporation's and the Subsidiaries'
business).  Except as disclosed in one or more of the SEC reports, all of the
Permits are in full force and effect, and no suspension, modification or
cancellation of any of the Permits is pending or threatened, which may
reasonably be expected to have a material adverse effect on the business,
operations or financial condition of the Corporation or such Subsidiary.

4.9

Title to Assets.  Immediately following the Closing, the Corporation and each of
the Subsidiaries will have good and marketable title to their property and
assets free and clear of all mortgages, security interests, liens, claims, and
other encumbrances, except for Permitted Encumbrances.  With respect to the
property and assets they lease, the Corporation and each Subsidiary is in
material compliance with such leases and, to the Corporation’s knowledge, holds
a valid leasehold interest free of any security interests, liens, claims, or
other encumbrances, except Permitted Encumbrances.  “Permitted Encumbrances”
means (a) a security interest in favor of Lender in connection with a Six
Million Dollar ($6,000,000.00) Note dated June 18, 2004 issued by the
Corporation to Lender; (b) encumbrances for taxes, governmental charges,
assessments or levies, provided, that such taxes, governmental charges,
assessments or levies are not yet due or are being contested in good faith by
appropriate proceedings; (c) deposits, encumbrances or pledges to secure
payments of workmen's compensation, public liability, unemployment and other
similar insurance; (d) mechanics', workmen's, materialmen's, repairmen's,
warehousemen's, vendors' or carriers' encumbrances, or other similar
encumbrances arising in the ordinary course of business consistent with past
practices and securing sums that are not past due or are being contested in good
faith by appropriate proceedings; (e) restrictions on transfers of securities
imposed by United States federal, state or territorial securities laws; (f) any
encumbrance, right, lien, obligation or claim against any trust, insurance
policy, account, deposit, asset or other property held for the benefit or on
behalf of any purchaser or holder of rights under any contract, arrangement or
similar obligation of the Corporation or any Subsidiary for cremation services
or merchandise; and (g) other imperfections of title or encumbrances, if any,
which imperfections of title or other encumbrances do not materially impair the
use of the assets to which they relate in the business of the Corporation or the
Subsidiaries, as applicable.

4.10

Security Interests.  Upon the Closing, Lender will have a valid and perfected
second lien on the assets of the Corporation and each Subsidiary, except for the
Permitted Encumbrances.

4.11

Defaults.  The Corporation and each of the Subsidiaries are not in material
default in the  performance, observance or fulfillment of any obligation,
agreement, covenant, or condition contained in any contract, indenture,
mortgage, loan agreement, note, lease or other instrument to which it is a party
or by which it or any of its properties may be bound, other than such violations
or defaults that would not individually or in the aggregate have a material
adverse effect on the Corporation's or such Subsidiary's business, prospects,
properties, condition (financial or other), results of operations or net worth.

4.12

Intellectual Property.  The Corporation and each of the Subsidiaries owns or has
a license to use all intellectual property used in its business.  To the
knowledge of the Corporation, neither the Corporation nor any Subsidiary is
infringing on any proprietary right belonging to any other person, firm, or
entity.  The Corporation and each of the Subsidiaries has the exclusive right
and authority to use all of its creations and inventions, trade secrets,
processes, models, designs, software and formulas as are necessary to enable the
Corporation or such Subsidiary to conduct and to continue to conduct all phases
of its business in the manner presently conducted by it and in accordance with
the its business plan.  To the knowledge of the Corporation, the Corporation and
each Subsidiary is the sole owner of the its trade secrets, free and clear of
any liens, encumbrances, restrictions, or legal or equitable claims of others
and the Corporation or such Subsidiary has taken all reasonable security
measures to protect the secrecy, confidentiality, and value of these trade
secrets.  To the knowledge of the Corporation, the Corporation's and the
Subsidiaries' intellectual property of a proprietary nature is presently valid
and protectible.

4.13

Proprietary Rights.  Except as otherwise disclosed in one or more SEC Reports,
neither the Corporation nor any Subsidiary has received any communications
alleging that it has violated or, by conducting its business as proposed would
violate, any proprietary rights of any other person, nor is the Corporation or
any Subsidiary aware of any basis for the foregoing.

4.14

No Litigation.  There is no action, suit or proceeding pending or, to the
knowledge of the Corporation, threatened against or affecting the Corporation,
any of the Subsidiaries or any of their properties or rights before any court or
by or before any governmental body or arbitration board or tribunal, and the
Corporation and the  Subsidiaries are not in default with respect to any final
judgment, writ, injunction, decree, rule or regulation of any court or federal,
state, local or other governmental department, commission,  board, bureau,
agency or instrumentality, domestic or foreign.

4.15

Financial  Statements; Undisclosed  Liabilities.  The Corporation has filed a
true and correct copies of (a) its audited combined balance sheet as of December
31, 2003 and audited combined statement of operations and retained earnings and
combined statements of changes in financial position for the year ended December
31, 2003 with its annual SEC Report on Form 10-KSB for the year ended December
31, 2003; and (b) its unaudited consolidated balance sheet as of September 30,
2004, and unaudited consolidated statement of operations and retained earnings
and combined statement of changes in financial position for the three and nine
month periods ended September 30, 2004 with its quarterly SEC Report on Form
10-QSB for the quarter ended September 30, 2004 (hereinafter collectively
referred to as the "Financial Statements").  The Financial  Statements are in
accordance with the books and records of the Corporation, are true, correct and
complete and accurately present the Corporation's financial position as of the
dates set forth therein and the results of the Corporation's operations and
changes in the Corporation's  financial position for the periods then ended, all
in conformity with United States generally accepted accounting  principles
applied on a consistent basis during each period and on a basis consistent with
that of prior periods.  Except (i) as disclosed in the Financial Statements;
(ii) as disclosed in this Agreement; and (iii) as are incurred in the ordinary
course of the routine daily affairs of the Corporation's and the Subsidiaries'
business, neither the Corporation nor any of the Subsidiaries has any
liabilities or obligations of any nature or kind, known or unknown, whether
accrued, absolute, contingent, or otherwise. To the knowledge of the
Corporation, there is no basis for assertion against the Corporation or any of
the Subsidiaries of any material claim, liability or obligation not fully
disclosed in the Financial Statements or in this Agreement.

4.16

Tax Matters.  The Corporation and each of the Subsidiaries has duly and timely
 filed, or obtained extensions of time for filing, all material tax returns
required by federal, state and local authorities (the "Returns").  All
information reported on the Returns is true, accurate, and complete.  The
Corporation is not a party to, and is not aware of, any pending or threatened
action, suit, proceeding, or assessment against it for the collection of taxes
by any government.  The Corporation and each of the Subsidiaries has paid in
full all taxes, interest, penalties,  assessments and deficiencies owed by it to
all taxing authorities.

4.17

Pensions Plans.  Neither the Corporation nor any Subsidiary has, nor have they
ever had, a pension plan or deferred compensation plan for any of its employees,
including but not limited to plans under the Employee Retirement Income Security
Act of 1974 as Amended.

4.18

Debenture Purchase Agreement Corrections.  Pursuant to the Debenture Purchase
Agreement, each of Neptune Society of America, Inc. and Trident Society, Inc.
delivered an officer’s certificate to Lender dated June 18, 2004 (the “2004
Certifications”).  Paragraph 3 of the Officers’ Certificates delivered pursuant
to Section 3.2(g) of this Agreement supercede the information in Paragraph 3 of
the 2004 Certifications.

4.19

Disclosure Schedule.   Since June 18, 2004 up to and including the date of this
Agreement, there have been no material changes to the representations,
warranties and disclosures made by the Corporation to Lender in that certain
Disclosure Schedule delivered to Lender in connection with the Debenture
Purchase Agreement other than as set forth in Schedule A attached hereto.  The
parties acknowledge that the reference to Section 4.16 in the Disclosure
Schedule should reference Section 4.15.

4.20

Full Disclosures.  All factual information heretofore or herewith furnished by
or on behalf of the Corporation to Lender for purposes of or in connection with
this Agreement or any transaction contemplated hereby is true and accurate and
all statements made by representatives of the Corporation in connection with the
negotiation of this Agreement do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
contained herein not misleading.  There is no fact known to the Corporation
which materially adversely affects the accuracy of the representations and
warranties contained in this Agreement or the financial condition, operations,
business, earnings, assets, or liabilities of the Corporation or any of the
Subsidiaries.

5.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF LENDER

Lender hereby represents, warrants and covenants to the Corporation as of the
Closing Date:

5.1

Requisite Power and Authority.  Lender has all necessary power and authority to
execute and deliver the Transaction Documents and to carry out their provisions.
 All actions on Lender’s part required for the lawful execution and delivery of
the Transaction Documents for which it has executed and delivered have been or
will be effectively taken prior to the Closing.

5.2

Consent.  Lender hereby grants to Lender any and all consents required under (i)
the Debenture Purchase Agreement; (ii) the Debenture; and (iii) the Debenture
Security Agreements, in respect of all of the transactions, including but not
limited to, incurring indebtedness and granting security, contemplated in the
Transaction Documents.

6.

CORPORATION’S COVENANTS  

The Corporation covenants and agrees with Lender that so long as the Principal
Amount remains unpaid to Lender, unless another time frame is specifically
stated herein:

6.1

Use of Proceeds.  The Corporation shall use the proceeds for general working
capital or to make payments to an executive officer in connection with a
separation agreement.

6.2

To Pay Indebtedness.  The Corporation will well, duly and punctually pay or
cause to be paid to Lender all indebtedness due under the Transaction Documents
at the dates and places, in the currencies and in the manner mentioned therein.
 

6.3

To Maintain Existence.  The Corporation will, and will cause each of the
Subsidiaries to, at all times maintain their corporate existence.

6.4

To Carry on Its Business.  The Corporation will, and will cause each of the
Subsidiaries to, carry on their business in a proper and efficient manner, and
will keep or cause to be kept proper books of account and make or cause to be
made therein true and faithful entries of all material dealings and transactions
in relation to their business and will make available or cause to be made
available such books of account for inspection by Lender and its representatives
during normal business hours.

6.5

To Pay Taxes.  The Corporation will, and will cause each the Subsidiaries to,
pay or cause to be paid all taxes, rates, government fees and dues levied,
assessed or imposed upon them and upon their property or any part thereof, as
and when the same become due and payable, save and except when and so long as
the validity of any such taxes, rates, fees, dues, levies, assessments or
imposts is in good faith by proper legal proceedings contested by them in which
event they shall satisfy Lender and if requested by Lender furnish security
satisfactory to Lender that such contestation will involve no forfeiture of any
of their property and to duly observe and conform to all valid and material
requirements of any governmental authority relative to any of its property and
all covenants, terms and conditions upon or under which such property is held
provided, however, that nothing herein contained shall require them to observe
any such requirements so long as they shall, in good faith, be contesting their
obligation to observe such requirements.

6.6

To Perform Obligations and to Renew.  The Corporation will, and will cause each
of the Subsidiaries to, from time to time (i) punctually observe and perform all
material obligations; and (ii) pay and discharge all amounts payable under or by
virtue of, and defend, and ensure the enforceability of any exclusive rights to,
any patent, trademark, lease, license, concession, franchise or right held by it
so long as the same is of commercial value to it and during such time will not
suffer or permit any default for which any of the same may be terminated so that
its interest therein may at all times be preserved as unimpaired; provided
however that nothing herein contained shall require the Corporation or any
Subsidiary to make any such payments so long as it shall in good faith contest
its liability therefor.

6.7

Not to Sell Assets, Issue Options, Mergers, Etc. The Corporation shall not, and
will cause each of the Subsidiaries not to:

(a)

sell, lease or otherwise transfer the undertaking, property and assets of any of
its operating divisions or subsidiaries as an entirety or substantially as an
entirety in one or more transactions, or, sell, lease or otherwise dispose of
its undertaking, property and assets as an entirety or substantially as an
entirety or of its controlling interest in any subsidiary of the Corporation or
any Subsidiary in one or more transactions;

(b)

in the case of each Subsidiary, issue shares of any class of stock to any person
other than the sole shareholder of all issued and outstanding stock prior
thereto; or

(c)

amalgamate or merge with any other corporation or effect any corporate
reorganization;

without the prior written consent of Lender, which consent shall not be
unreasonably be withheld.

6.8

To Repair.  The Corporation will, and will cause each of the Subsidiaries to, at
all times, repair and keep in repair and good order and condition, or cause to
be so repaired and kept in repair and good order and condition, all buildings,
erections, machinery, plant and equipment used in or in connection with its
business which are necessary for efficient operation up to a modern standard of
usage, and renew and replace or cause to be renewed and replaced all and any of
the same which may become worn, dilapidated, unserviceable, inconvenient,
obsolete or destroyed, even by a fortuitous event, fire or other cause, and
which are necessary for efficient operation, and, at all reasonable times during
normal business hours allow Lender or its duly authorized Lender access to its
premises in order to view the state and condition of the same.

6.9

To Insure.

(a)

Property Cover.  The Corporation will, and will cause each of the Subsidiaries
to, insure at its own expense the assets of the Corporation or such Subsidiary
at all times during the term hereof to an amount equal to the replacement value
thereof with a company or companies that are nationally known or are approved by
Lender, against loss or damage by fire, lightening, explosion, windstorm,
aircraft or vehicles or other insurable hazards which are now or may hereafter
from time to time be insured against by the terms of a standard fire extended
coverage insurance or additional perils supplemental contract of insurance
including, if applicable, boiler and pressure vessel insurance against loss or
damage to property of a class or kind similar to the property and assets of the
Corporation.  The Corporation shall, and will cause each of the Subsidiaries to,
also maintain such other insurance policies as Lender shall reasonably require
in connection with the Corporation and the Subsidiaries and their business
including, without restriction, business interruption insurance and liability
insurance.

(b)

Renewal Receipt.  The Corporation shall, 15 days prior to the expiry of any
insurance policy required hereby, deliver or cause to be delivered to Lender a
renewal receipt, binder or new policy, or otherwise satisfy Lender that such
insurance has been renewed.

6.10

Compliance with Laws.  The Corporation shall, and will cause each of the
Subsidiaries to, carry on its business in material compliance with all
applicable laws, regulations, by-laws and orders including, without limitation,
all laws relating to environment protection, the maintenance and disposal of
hazardous materials and wastes, land use and occupational safety and health.
 The Corporation shall give notice to Lender of any notice received by it or any
Subsidiary of any material violation of such laws, regulations, by-laws or
orders of any impending or threatened investigations or proceedings in
connection therewith or of any material proceedings commenced or threatened by
any other person in connection with environmental, health or safety matters.

6.11

To Grant Security.  To secure payment of its indebtedness, liabilities and
obligations under this Note (a) the Subsidiaries have each delivered their
Guarantees to Lender; and (b) the Corporation and the Subsidiaries have each
executed and delivered to Lender the Security Agreements, concurrently with this
Note, granting to Lender a security interest in all of the Corporation’s and
each such Subsidiary’s property now owned or hereafter acquired.  At any and all
times the Corporation will, and will cause each of the Subsidiaries to, at its
expense, do, execute, acknowledge and deliver or will cause to be done,
executed, acknowledged and delivered all and every such further mortgages,
security agreements or other instruments, transfers and assurances as Lender
shall reasonably require, for the purpose of giving to Lender, and preserving in
favor of Lender, a valid mortgage or security interest of the nature specified
in the Security Agreements, upon all of the Corporation’s and the Subsidiaries’
real and personal property.  In particular, without restriction, the Corporation
will, and will cause each of the Subsidiaries to, upon request by Lender,
deliver a mortgage on any and all real property hereafter acquired by the
Corporation or any Subsidiary and, upon the acquisition by the Corporation or
such Subsidiary of any real property, subject only to encumbrances approved of
in writing by Lender and other encumbrances permitted by Section 6.13.

6.12

Not to Permit Encumbrances.  Subject to Article 7, the Corporation shall not,
and will cause each of the Subsidiaries not to, create or permit to exist any
security interest, mortgage, charge, pledge, lien or other encumbrance upon its
assets, subsequent to the date of this Note, provided that the foregoing shall
not apply to prevent, and there shall be permitted:

(a)

(i) liens for current property taxes not yet due and payable, (ii) liens imposed
by law and incurred in the ordinary course of business for obligations not yet
due to carriers, warehousemen, laborers, material men and the like, (iii) liens
in respect of pledges or deposits under workers’ compensation laws, (iv) liens
voluntarily created in the ordinary course of business, (v) liens, encumbrances,
right, lien, obligations or claims against any trust, insurance policy, account,
deposit, asset or other property held for the benefit or on behalf of any
purchaser or holder of rights under any contract, arrangement or similar
obligation of the Corporation or any Subsidiary for cremation services or
merchandise and (vi) any liens not to exceed $100,000 that the Corporation shall
cure within sixty (60) days upon receipt written notice of such lien; and

(b)

Purchase Money Mortgages (as hereinafter defined) existing as of the date hereof
or entered into after the date hereof under which the Corporation or a
Subsidiary is the primary obligor, provided such Purchase Money Mortgages do not
in the aggregate secure an amount in excess of $500,000.  For the purposes
hereof, “Purchase Money Mortgage” means any mortgage, security interest, title
retention, lien or other encumbrance on property given, assumed or arising by
operation of law to secure payment of, or to provide the obligor with funds to
pay the whole or any part of, the consideration for the acquisition of such
property (and for such purposes any capital or operating lease shall be deemed
to be a Purchase Money Mortgage in the amount of the aggregate of all remaining
lease payments required to be made thereunder, other than under extensions
exercisable only by the Corporation or the Subsidiary party thereto), or to
secure any renewal, extension or refunding of such encumbrance and of the
indebtedness represented thereby upon the same property provided that the
indebtedness secured thereby and the security therefor are not increased
thereby.

6.13

Not to Incur Indebtedness for Borrowed Money; Non-Equity Securities.  Subject to
Article 7, the Corporation shall not, and will cause each of the Subsidiaries
not to, incur, guarantee or otherwise become liable in respect of, any
indebtedness for borrowed money without the prior written consent of Lender,
such consent shall not to be unreasonably withheld, except for Purchase Money
Mortgages in accordance with Section 6.13.

6.14

To Pay Expenses. The Corporation shall pay all reasonable costs, charges and
expenses, including all attorney’s fees and expenses, of or incurred by Lender
in connection with the enforcement of this Note, the Note Purchase Agreement,
the Security Agreements and any other security documents delivered to Lender
after the date hereof, including the enforcement of such security provided
thereunder.

6.15

Reporting Requirements.  Except as may be prohibited by law, the Corporation
shall provide and deliver Lender such information as may reasonably be necessary
or as Lender may reasonably request to determine whether the Corporation is
complying with its obligations under this Note, the Note Purchase Agreement, the
Security Agreements and any other security documents delivered to Lender after
the date hereof, or to determine the financial condition of the Corporation.

6.16

Lender Entitled to Perform Covenants.  If the Corporation fails to perform any
covenant on its part herein contained, Lender may, in its discretion, perform
any such covenant capable of being performed by it and, if any such covenant
requires the payment or expenditure of money, Lender may make payments or
expenditures with its own funds, or with money borrowed by or advanced to it for
such purposes, but shall be under no obligation so to do; and all sums so
expended or advanced shall be at once payable by the Corporation on demand and
shall bear interest at the annual rate of fifteen percent (15%) until paid, and
shall be payable out of any funds coming into the possession of Lender in
priority to the other indebtedness hereunder, but no such performance or payment
shall be deemed to relieve the Corporation from any default hereunder nor shall
the right of Lender under this subsection impose any obligation upon Lender to
perform any covenant of the Corporation.

7.

LENDER’S COVENANTS

Lender covenants and agrees with the Corporation that Lender will subordinate
its second lien on the assets of the Corporation and each Subsidiary, granted to
Lender under the Transaction Documents, in accordance with the provisions of
Article 7 of the Debenture Purchase Agreement.  For greater certainty it is
expressly acknowledged and agreed by Lender that, subject to Section 6.13 of the
Debenture Purchase Agreement, Lender will subordinate its liens on the assets of
the Corporation and each Subsidiary, granted under the Debenture Purchase
Agreement and this Agreement, in connection with any monies which the
Corporation may borrow to repay the Debenture and/or the Loan; provided,
however, that Lender will subordinate no more than $5,000,000 of any and all
monies owing under the Debenture Purchase Agreement and this Agreement.

8.

EXPENSE REIMBURSEMENTS

The Corporation hereby agrees to reimburse Lender for all of its reasonable and
documented out-of-pocket expenses incurred in connection with the transactions
contemplated hereby, including all out-of-pocket expenses (including filing fees
and other third party charges) incurred in connection with its third party due
diligence costs, and the preparation and negotiation of the Transaction
Documents.  




9.

MISCELLANEOUS  

9.1

Currency.  Except as may be otherwise expressly provided, all dollar amounts
herein are references to United States dollars.

9.2

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of California without regard to
conflicts of law principles, or, where applicable, the laws of the United
States.  

9.3

Consent to Jurisdiction; Waiver of Jury Trial.  The Corporation hereby agrees
and consents that any action, suit or proceeding arising out of this Agreement
may be brought in any appropriate court in the State of California, or in any
other court having jurisdiction over the subject matter, all at the sole
election of Lender, and by executing this Agreement the Corporation irrevocably
consents to the jurisdiction of each such court..

9.4

Further Assurances.  Each party to this Agreement covenants and agrees that,
from time to time prior to or subsequent to the Closing Date, it will, at the
request and expense of the requesting party, execute and deliver all such
documents and do all such other acts and things as any other party to this
Agreement, acting reasonably, may from time to time request be executed or done
in order to better evidence or perfect or effectuate the transactions
contemplated in this Agreement.  

9.5

Survival.  The representations, warranties, covenants and agreements made herein
shall survive any investigation made by or on behalf of Lender and the closing
of the transactions contemplated hereby.  All statements as to factual matters
contained in any certificate or other instrument delivered by or on behalf of
the Corporation pursuant hereto in connection with the transactions contemplated
hereby shall be deemed to be representations and warranties by the Corporation
hereunder solely as of the date of such certificate or instrument.

9.6

Successors and Assigns.  Lender shall not be entitled to assign its rights under
any of the Transaction Documents, with the written consent of the Corporation,
which consent shall not be unreasonably withheld or delayed; provided, however,
that no such consent shall be required for Lender to assign such rights to any
person or group of persons controlling or owning the majority of all beneficial
interests of Lender, any other entity controlled by such person or persons, or
an entity controlled by Lender, provided that such entity shall continue to be
so controlled by such persons or Lender as applicable.  The provisions hereof
shall inure to the benefit of, and be binding upon, the successors, permitted
assigns, heirs, executors and administrators of the parties hereto.

9.7

Entire Agreement; Amendment and Waiver.  The Transaction Documents expressly
delivered pursuant hereto or thereto supersede any other agreement, whether
written or oral, that may have been made or entered into by the parties hereto
relating to the matters contemplated hereby, and constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof, and no party shall be liable or bound to any other in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth or incorporated by reference herein and therein.  Neither
the Transaction Documents, nor any term thereof may be amended, waived,
discharged or terminated except by a written instrument signed by the
Corporation and Lender.

9.8

Severability.  In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

9.9

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day; (iii)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (iv) one (1) business day after deposit
with a nationally recognized overnight courier, special next day delivery, with
verification of receipt. All communications shall be sent:

to the Corporation at:

The Neptune Society, Inc.

4312 Woodman Avenue, Third Floor

Sherman Oaks, CA 91423

facsimile: (818) 953-9844

Attention:  Chief Financial Officer




with a copy to:




Dorsey & Whitney, LLP

1420 Fifth Avenue, Suite 3400

Seattle, WA  98101

facsimile :  (206) 903-8820

Attention:  Kenneth Sam




to Lender, at:




Brooklyn Holdings LLC

c/o Morning Star Holdings Limited

Hunkins Plaza, Main Street

P.O. Box 556

Charlestown, Nevis, West Indies




with a copy to:




Brent Lokash Law Corporation

17th Floor, 808 Nelson Street

Vancouver, B.C. V6Z 2H2

facsimile: (604) 681-3209

Attention: Brent Lokash




or at such other address as the Corporation or Lender may designate by ten (10)
days advance written notice to the other parties hereto.

9.10

Counterparts; Facsimile.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed and delivered
by facsimile.

9.11

Broker’s Fees.  Each party hereto represents and warrants that no agent, broker,
investment banker, person or firm acting on behalf of or under the authority of
such party hereto is or will be entitled to any broker’s or finder’s fee or any
other commission directly or indirectly in connection with the transactions
contemplated herein.

[Signature Pages Follow]



   







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

THE NEPTUNE SOCIETY, INC.

 

By:

   

Name:  

Title:  




BROOKLYN HOLDINGS LLC:

 

By:

   

Name:  

Title:  

 



   







--------------------------------------------------------------------------------



EXHIBIT A

NOTE



   







--------------------------------------------------------------------------------



SCHEDULE A

CAPITALIZATION TABLE






   







--------------------------------------------------------------------------------






